Lipscomb, J.
The appeal bond given by the appellant in this case is executed by the appellant and one security only. The statute (art. 789, Hart. Dig.) provides that “any party inking an appeal shall, within twenty days “after the term of the court at which the judgment or decree was rendered, “ enter into bond with two or more sureties, to be approved by the cleric of “ the court, in double the amount of tiro debt or damages, or the value of the “slaves or other personal property adjudged,” &c., &c. The statute is explicit in requiring two sureties to the appeal bond. There being but one, the motion to dismiss the appeal on this ground is sustained.
Appeal dismissed.
Wheeler, J-., having been of counsel, did not sit in this case.